On Petition for Rehearing
August 8, 1949.
The petition for rehearing points out that this is an appeal of many cases and the transcript and briefs are in such form as to be confusing. Upon consideration, it is ordered that the following be added to the opinion heretofore filed, whereupon the petition is dismissed:
The other appeals referred to hereinabove include actions for wrongful death which are controlled by what has been said and the order of Judge Lewis permitting amendments to the complaints in those death actions is reversed. However, some of these actions are for personal injuries and as to them the order of Judge Lewis is affirmed, without prejudice to defendants to answer the amended complaints in due time as they may be advised.
Affirmed in part; reversed in part.